        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 1 of 10



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10
      WAI Y. WONG,                                 Case No. 3:19-cv-00534
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
             v.                                    1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    RASH, CURTIS & ASSOCIATES,
                                                   2. VIOLATION OF THE ROSENTHAL FAIR
15                      Defendant.                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
16
                                                   DEMAND FOR JURY TRIAL
17

18
                                              COMPLAINT
19
            NOW comes WAI Y. WONG (“Plaintiff”), by and through her attorneys, WAJDA LAW
20
21   GROUP, APC (“Wajda”), complaining as to the conduct of RASH, CURTIS & ASSOCIATES

22   (“Defendant”) as follows:
23                                       NATURE OF THE ACTION
24      1. Plaintiff brings this action against Defendant pursuant to the Fair Debt Collection Practices
25
     Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices
26
     Act (“RFDCPA”) under Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
27
                                        JURISDICTION AND VENUE
28
                                                      1
           Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 2 of 10



 1          2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367.
 5
            3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Northern District of California, and a substantial portion of the events or omissions giving

 8   rise to the claims occurred within the Northern District of California.

 9                                                     PARTIES
10
            4. Plaintiff is a consumer over-the-age of 18 residing in San Mateo County, California, which
11
     is located within the Northern District of California.
12
            5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
13
            6. Defendant promotes that it “has provided accounts receivable solutions to organizations
14

15   seeking off-site revenue recovery services. ”1 Defendant is a corporation organized under the laws

16   of the state of California with its principal place of business at 190 S. Orchard Avenue, Suite A-
17   200, Vacaville, California 95688-3647. Defendant regularly collects upon consumers located in the
18
     state of California.
19
            7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
20
            8.   Defendant acted through its agents, employees, officers, members, directors, heirs,
21

22   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times

23   relevant to the instant action.

24                                         FACTS SUPPORTING CAUSES OF ACTION
25          9.   Several years ago, Plaintiff received a series of medical services from San Mateo Medical
26
     Center (“San Mateo”).
27

28   1
         http://rashcurtis.com/services/
                                                           2
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 3 of 10



 1      10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to San Mateo,
 2   thus incurring debt (“subject debt”).
 3
        11. On December 27, 2018, Plaintiff received a text message from Defendant to her cellular
 4
     phone, (415) XXX-3522, attempting to collect upon the subject debt.
 5
        12. Defendant’s entire text message contained the following language: “Hello, this is an
 6

 7   attempt to collect a debt. Please call our office at 866-729-2722. Ref# 2450817. Sincerely Rash

 8   Curtis & Asso. @ Reply STOP to opt out[.]”

 9      13. Deceptively, Defendant failed to disclose that it was debt collector.
10
        14. Concerned over Defendant’s message, Plaintiff contacted Defendant shortly thereafter.
11
        15. Upon speaking with Defendant, Plaintiff was informed that Defendant was attempting to
12
     collect upon the subject debt and insisted on obtaining Plaintiff’s credit card information.
13
        16. Plaintiff refused to immediately address the subject debt as she did not recall the medical
14

15   bills she purportedly owes.

16      17. In response, Defendant e-mailed Plaintiff a series of itemizations for every outstanding
17   medical bill purportedly owed to San Mateo.
18
        18. Defendant’s itemizations included the following summaries:
19

20
21

22

23

24

25

26
27

28
                                                        3
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 4 of 10



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
         19. California has a statute of limitations of four years for medical debts. As reflected by the
17
     date(s) of last payment(s) in the accounts above, the statute of limitations for all of the medical bills
18

19   have passed.

20       20. Consequently, Plaintiff was confused and worried as to Defendant’s itemizations of “Court

21   Costs” and “Attorney Fees” because Defendant is precluded from initiating a lawsuit to collect
22
     upon the subject debt.
23
         21. Moreover, Plaintiff was perplexed by Defendant’s odd itemizations of interest in each
24
     medical bill. Every medical bill reflects a “$0.00” under “Accumulated Interest[.]” However, the
25
     medical bills also reflect “Current Interest[s]” of “$96.22,” “$104.20,” and “$204.35.”
26
27       22. Additionally, the last two remaining items of “Other Chargers” and “Other” were not part

28   of the underlying agreement, thus not lawfully collectible.
                                                         4
           Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 5 of 10



 1         23. After Plaintiff’s first conversation with Defendant, Plaintiff contacted Defendant on at least
 2   one other occasion.
 3
           24. During that subsequent communication, Defendant insisted that it was collecting directly
 4
     for San Mateo and made general allusions to it being one and the same with San Mateo, and not a
 5
     third party debt collector.
 6

 7         25. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding her rights.

 8         26. Plaintiff has incurred costs and expenses consulting with and retaining her attorneys as a

 9       result of Defendant’s conduct.
10
           27. Plaintiff has suffered concrete harm due to Defendants conduct, including but not limited
11
         to, aggravation, invasion of privacy, and emotional distress.
12
                    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
13
           28. Plaintiff repeats and realleges paragraphs 1 through 27 as though fully set forth herein.
14

15         29. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

16         30. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
17   use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
18
           31. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
19
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
20
     or due to others. Defendant has been a member of the Association of Credit Collection
21

22   Professionals, an association of debt collectors, since 1978.2

23         32. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

24   due or asserted to be owed or due to another for personal, family, or household purposes.
25               a. Violations of FDCPA § 1692e
26
27

28   2
         https://www.acainternational.org/search#memberdirectory
                                                               5
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 6 of 10



 1      33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 2   deceptive, or misleading representation or means in connection with the collection of any debt.”
 3
        34. In addition, this section enumerates specific violations, such as:
 4
                “The false representation of – the character, amount, or legal status of any debt . .
 5              . .” 15 U.S.C. § 1692e(2);

 6              “The threat to take any action that cannot legally be taken or that is not intended
                to be taken.” 15 U.S.C. § 1692e(5);
 7
                “The use of any false representation or deceptive means to collect or attempt to
 8              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
                §1692e(10); and
 9
                “The failure to disclose in the initial written communication with the consumer
10
                and, in addition, if the initial communication with the consumer is oral, in that
11              initial oral communication, that the debt collector is attempting to collect a debt
                and that any information obtained will be used for that purpose, and the failure to
12              disclose in subsequent communications that the communication is from a debt
                collector, except that this paragraph shall not apply to a formal pleading made in
13              connection with a legal action.” 15 U.S.C. §1692e(11).”

14      35. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(5), and e(10) by falsely representing in its

15   account statements that it had the ability to add “Court Costs”, “Attorney Fees”, “Other Charges”,
16
     and “Other” costs to the subject debt; and its perplexing itemization of “Current Interest[s]” of
17
     $96.22, $104.20, and $204.35, when all of the accounts also reflected a $0.00 balance for
18
     “Accumulated Interest”. The inclusion of the above-referenced line items misleadingly suggests
19
     to consumers the false possibility that Defendant could collect an amount that would be above and
20
21   beyond that which was outlined as the total due. Nevertheless, Defendant misleadingly suggested

22   that it could tack on court costs and/or attorney fees when it was legally impermissible for
23   Defendant to pursue a lawsuit against Plaintiff to collect upon the subject debt. Defendant is time-
24
     barred from collecting from Plaintiff through a lawsuit, therefore court costs and attorney fees are
25
     not lawfully collectible and cannot accrue. Alternatively, Defendant unlawfully threatened
26
     litigation through its itemization of court costs and attorney fees when it was time-barred from
27

28   pursuing a lawsuit to collect upon the subject debt. In addition, these “Other Charges” and “Other”
                                                           6
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 7 of 10



 1   costs were not part of the underlying agreement between Plaintiff and San Mateo, thus not
 2   collectible. Lastly, Defendant’s confusing inclusion of the above-referenced current interest
 3
     amounts and $0.00 under accumulated interest(s) only served to obscure Plaintiff’s obligations
 4
     under the subject debt. § 1692e prohibits a debt collector from falsely or misleadingly representing
 5
     that it could add such additional costs. Defendant intentionally chose to utilize this language in
 6

 7   order to impute a certain amount of fear in consumers that, if they failed to address the subject debt

 8   with Defendant, then a subsequent debt collector may add additional costs – even though such costs

 9   were not lawfully collectible. Defendant used its deceptive language in an attempt to unduly
10
     persuade Plaintiff to address the subject debt with Defendant, lest she be subjected to additional
11
     interest or miscellaneous costs by a subsequent debt collector.
12
         36. Defendant further violated §§1692e and e(10) when it used deceptive means to collect
13
     and/or attempt to collect the subject debt. Defendant masqueraded as the original creditor when it
14

15   falsely alluded that it was part of San Mateo. By making this false statement, Defendant was

16   attempting to artificially provide itself with legitimacy by deceptively representing to Plaintiff that
17   payment would be made to the original creditor instead of a third party debt collector. This act was
18
     designed to deceptively extract payment from Plaintiff.
19
         37. Moreover, Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to
20
     disclose itself as a debt collector in its text messages to Plaintiff. By failing to disclose itself as a
21

22   debt collector, Defendant deceptively and misleadingly attempted to obscure Plaintiff’s rights

23   under the FDCPA. Consequently, Defendant’s objective was to obfuscate its status as a debt

24   collector in order to prevent Plaintiff from prosecuting an FDCPA claim against it.
25            b. Violations of FDCPA § 1692f
26
         38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
27
     unconscionable means to collect or attempt to collect any debt.”
28
                                                         7
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 8 of 10



 1      39. In addition, this section enumerates specific violations, such as:
 2              “The collection of any amount (including any interest, fee, charge, or
 3              expense incidental to the principal obligation) unless such amount is
                expressly authorized by the agreement creating the debt or permitted by
 4              law.” 15 U.S.C. §1692f(1).

 5      40. Defendant violated §1692f and f(1) when it unfairly suggested that it could collect
 6   additional amounts above and beyond the total balance due as represented in its collection letter.
 7
     Because Defendant was precluded from adding anything to the balance of the subject consumer
 8
     debt, the above referenced portions of the collection letter violate the FDCPA.
 9
        41. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
10

11   debt by concealing its status as a debt collector. Failing to disclose itself as a debt collector is an

12   unfair and unconscionable act intended to confuse Plaintiff regarding the status and identity of the

13   debt collector and unlawfully designed shield itself from any potential retaliation.
14
        WHEREFORE, Plaintiff, WAI Y. WONG respectfully requests that this Honorable Court enter
15
     judgment in her favor as follows:
16
        a. Declaring that the practices complained of herein are unlawful and violate the
17         aforementioned bodies of law;
18
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
19         §1692k(a)(2)(A);

20      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
21

22      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3); and
23
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
24

25         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
26      42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth herein.
27
        43. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
28
                                                        8
        Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 9 of 10



 1       44. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 2   and (f).
 3
         45. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 4
                a. Violations of RFDCPA § 1788.17
 5
         46. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 6

 7   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall

 8   comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the

 9   remedies in Section 1692k of, Title 15 of the United States Code.”
10
         47. As outlined above, through its attempts to collect upon the subject consumer debt,
11
     Defendant violated § 1788.17; and §§1692e, and f. Defendant’s first communication with Plaintiff
12
     failed to contain the full statutorily mandated disclosures in a deceptive attempt to obscure
13
     Plaintiff’s rights. Moreover, Defendant dishonestly suggested that it could collect amounts that are
14

15   not lawfully collectible and also suggested that it may pursue a lawsuit against Plaintiff when

16   Defendant is time-barred from collecting upon the subject debt through the court system.
17       48. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
18
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
19
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
20
     Code § 1788.30(b).
21

22       WHEREFORE, Plaintiff, WAI Y. WONG, respectfully requests that this Honorable Court enter

23   judgment in her favor as follows:

24       a. Declare that the practices complained of herein are unlawful and violate the aforementioned
            statute;
25

26       b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

27       c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
            1788.30(b);
28
                                                        9
     Case 3:19-cv-00534-JCS Document 1 Filed 01/30/19 Page 10 of 10



 1    d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
         § 1788.30(c); and
 2

 3    e. Award any other relief as the Honorable Court deems just and proper.

 4
      Dated: January 30, 2019                 Respectfully submitted,
 5
                                              By: /s/ Nicholas M. Wajda
 6                                            Nicholas M. Wajda
                                              WAJDA LAW GROUP, APC
 7                                            11400 West Olympic Boulevard, Suite 200M
                                              Los Angeles, California 90064
 8
                                              Telephone: (310) 997-0471
 9                                            Facsimile: (866) 286-8433
                                              Email: nick@wajdalawgroup.com
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 10
